Name: Council Regulation (EEC) No 4076/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for ferro-chromium containing not more than 0,10 % by weight of carbon and more than 30 % but not more than 90 % by weight of chromium (super-refined ferro-chromium) (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 381 / 14 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4076 / 87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for ferro-chromium containing not more than 0,10 % by weight of carbon and more than 30 % but not more than 90 % by weight of chromium (super-refined ferro-chromium) ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , reference period and to the economic outlook for the quota year in question ; Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas ferro-chromium of this quite specific quality is not singled out in the Member States' statistical nomenclatures ; whereas their corresponding imports from third countries not already benefiting from an equivalent preferential arrangement could not be detailed in their entirety for the abovementioned reference period ; whereas , taking into account the likely trend of the market in such ferro-chromium for 1988 and in particular the forecasts made by the Member States , the initial percentage shares of the quota volume can be expressed approximately as follows : Whereas , as regards ferro-chromium containing by weight not more than 0,10 % of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro-chromium), the European Economic Community has undertaken to open an annual duty-free Community tariff quota of 3 000 tonnes ; whereas this should however , be reduced to 2 950 tonnes to take account of the traditional imports from EFTA countries which are free of customs duty under the Agreements concluded with those countries ; whereas the tariff quota concerned should therefore be opened on 1 January 1988 and allocated among the Member States ; Benelux 5,80 Denmark 0,03 Germany 22,03 Greece 0,03 Spain 18,33 France 30,83 Ireland 0,03 Italy 8,80 Portugal 0,88 United Kingdom 13,24 Whereas the Community has adopted with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of both the Common Customs Tariff and the Nomenclature of Goods for External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas in order to accommodate specific Community rules , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from that date , the combined nomenclature and , where appropriate , the TARIC code numbers should be used for the description of the products covered by this Regulation ; Whereas , to take account of future import trends for the product concerned , the quota should be divided into two parts , the first being allocated among the Member States , and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial share ; whereas , to give importers some degree of certainty , the first part of the tariff quota should be set at a high level , which in this case could be approximately 90 % of the volume of the quota ; Whereas equal and continuous access to the quota should be ensured for all importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas arrangements for the utilization of the Community tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas , to correspond as closely as possible to the actual trend of the market in the product in question , allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative Whereas initial shares may be used up at different rates ; whereas to avoid any break in the continuity of supplies on this account it should be provided that any Member State which has used up its initial share should draw from the reserve amounts corresponding to its actual requirements ; whereas this should be done as many times as the reserve allows ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quotas have been used up and inform the Member States accordingly ; 31 . 12 . 87 Official Journal of the European Communities No L 381 / 15 administration of the shares allocated to that economic union may be carried out by any one of its members , Whereas , if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , if is essential that the Member State concerned should return a significant proportion to the reserve , in order to prevent a part of the Community quota remaining unused in one Member State while it could be used in others ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 , the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the Order No Combined nomenclature code Description Quota volume ( in tonnes) Rate of duty (% ) 09.0023 ex 7202 49 10 ex 7202 49 50 Ferro-chromium containing not more than 0,10 % by weight of carbon and more than 30 % but not more than 90 % of chromium ( super-refined ferro-chromium) 2 950 0 Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 2 . Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . Article 2 1 . A first part of 2 655 tonnes of this Community tariff quota shall be allocated among the Member States ; the shares shall , subject to Article 5 , be valid from 1 January to 31 December 1988 and shall be as follows : (tonnes) returned to the reserve pursuant to Article 5 , the following provisions shall apply . If an importer enters a product covered by this Regulation for free circulation in a Member State , accompanied by a request for preferential treatment for the said product , and this request is accepted by the customs authorities , the Member State concerned shall by notifying the Commission draw an amount corresponding to its requirements from the reserve referred to in Article 2 ( 3 ). Requests to draw on the reserve together with the date of acceptance of the customs declarations must be forwarded to the Commission without delay . Drawings are granted by the Commission on the basis of the date of acceptance of goods for entry into free circulation by the customs authorities of the Member State concerned , provided a sufficient amount remains in the reserve . If a Member State does not use the quantity drawn , it shall return it to the reserve as soon as possible . If requests for drawings exceed the amount remaining in the reserve , an allocation shall be made pro rata . The Member State shall be informed by the Commission through the same procedure . Benelux 154 Denmark 1 Germany 585 Greece 1 Spain 486 France 818 Ireland 1 Italy 235 Portugal 23 United Kingdom 351 2 . The second part of 295 tonnes shall constitute the reserve . Article 3 Article 4 1 . If a Member State has used up all of its initial share as specified in Article 2 ( 2 ), or of that share less any portion Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . No L 381 / 16 Official Journal of the European Communities 31 . 12 . 87 Article 5 Member States shall , not later than 1 October 1988 , return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20 % of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1988 , and charged against the Community quota and of any portion of their initial shares returned to the reserve . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing . Article 8 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated share of the Community quota . 2 . Member States shall ensure that importers of the product in question have free access to the shares allocated to them . 3 . The extent to which the Member States have used up their shares shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . Article 9 At the Commission's request , Member States shall inform it of the imports actually charged against their shares . Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 11 This Regulation shall enter into force on 1 January 1988 . Article 6 Member States may restrict the charging of imports against their shares to products for certain intended uses . In that case the Community provisions on the matter shall be applied for checking that the product has been used for the stipulated purpose . Article 7 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1988 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM